Exhibit 10.1

 

AMERICAN STATES WATER COMPANY

2016 STOCK INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
                   by and between American States Water Company, a California
corporation (the “Corporation”), and                   (the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the American States Water Company 2016 Stock Incentive
Plan, as amended (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

 

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of       stock units
(subject to adjustment as provided in Section 5.2 of the Plan) (the “Stock
Units”).  As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Shares (subject to adjustment as
provided in Section 5.2 of the Plan) solely for purposes of the Plan and this
Agreement. The Corporation will maintain a Stock Unit bookkeeping account for
the Participant (the “Account”).  The Stock Units granted to the Participant
under this Agreement will be credited to the Participant’s Account as of the
Award Date.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.

 

3. Vesting.

 

(a) General. The Award shall vest and become nonforfeitable with respect to   
thirty-three percent (33%) of the total number of Stock Units on            ,
thirty-three percent (33%) of the total number of Stock Units on             and
thirty-four percent (34%) of the total number of Stock Units on            
(each, an “Installment Vesting Date”) (subject to adjustment under Section 5.2
of the Plan), provided the Participant is still employed by the Corporation or a
Subsidiary on the applicable Installment Vesting Date, subject to earlier
termination as provided herein or in the Plan.

 

(b) Termination of Employment Prior to Vesting. Notwithstanding Section 3(a),
the Participant’s Stock Units (and any Stock Units credited as dividend
equivalents) shall terminate to the extent such Stock Units have not become
vested prior to the first date the Participant is no longer employed by the
Corporation or one of its Subsidiaries, regardless of the

 

1

--------------------------------------------------------------------------------


 

reason for the termination of the Participant’s employment with the Corporation
or a Subsidiary; provided, however, that if the Participant’s employment is
terminated by the Corporation or a Subsidiary as a result of the Participant’s
death or Total Disability, the Participant’s Stock Units, to the extent such
units are not then vested, shall become fully vested as of the date of
termination of the Participant’s employment.  If the Participant is employed by
a Subsidiary and that entity ceases to be a Subsidiary, such event shall be
deemed to be a termination of employment of the Participant for purposes of this
Agreement (unless the Participant otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event).  If any
unvested Stock Units are terminated hereunder, such Stock Units (and any Stock
Units credited as dividend equivalents) shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

 

(c) Early Vesting Upon Retirement Age. Notwithstanding Section 3(a), the
Participant’s Stock Units (and any Stock Units credited as dividend
equivalents), to the extent such Stock Units are not then vested, shall become
fully vested as of the date such Participant attains Retirement Age. For
purposes of this Agreement, a Participant shall attain “Retirement Age” at the
time that the Participant both (1) is at least age 55 and (2) the sum of the age
of the Participant and the Participant’s years of service with this Corporation
and/or one of its wholly owned subsidiaries is at least 75.

 

(d) Early Vesting Upon Change in Control. Notwithstanding Section 3(a), if
within twenty four months after the occurrence of a Change in Control Event a
Participant’s employment is terminated by the Corporation without Cause or the
Participant terminates his or her employment for Good Reason, the Participant’s
Stock Units (and any Stock Units credited as dividend equivalents), to the
extent such Stock Units are not then vested, shall be deemed fully vested
immediately prior to the first date the Participant is no longer employed by the
Corporation. In the case of any inconsistency between this Section 3(d) and
Section 5.2(c) of the Plan, this Section 3(d) shall control.

 

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement.  Partial employment or service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 3(b) or under the
Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without the Participant’s consent thereto.

 

2

--------------------------------------------------------------------------------


 

5. Dividend and Voting Rights.

 

(a) Limitation on Rights Associated with Units. The Participant shall have no
rights as a shareholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to dividend equivalent rights)
and no voting rights, with respect to the Stock Units and any Common Shares
underlying or issuable in respect of such Stock Units until such Common Shares
are actually issued to and held of record by the Participant.  No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.

 

(b) Dividend Equivalents. The Participant shall be entitled to receive dividend
equivalents in the form of additional Stock Units with respect to the Stock
Units credited to his or her Account as the Corporation declares and pays
dividends on its Common Shares in the form of cash.  The number of Stock Units
to be credited to the Participant’s Account as a dividend equivalent will equal
(1) the per share cash dividend to be paid by the Corporation on its Common
Shares multiplied by the number of Stock Units then credited to the
Participant’s Account on the record date for that dividend divided by (2) the
Fair Market Value of the Common Shares on the related dividend payment date. 
The Corporation shall credit such additional Stock Units to the Participant’s
Account as of the related dividend payment date.  Stock Units credited as
dividend equivalents will become vested to the same extent as the Stock Units to
which they relate.  For purposes of clarity, no dividend equivalents shall be
credited for a dividend record date with respect to any Stock Units that were
paid or terminated prior to such dividend record date.

 

6. Timing and Manner of Payment.

 

(a) General. Within 30 days following each Installment Vesting Date pursuant to
Section 3(a), the Corporation shall deliver to the Participant a number of
Common Shares equal to the number of Stock Units subject to this Award that
become vested on such Installment Vesting Date (including any Stock Units
credited as dividend equivalents with respect to such vested Stock Units),
unless such Stock Units terminate prior to such Installment Vesting Date
pursuant to Section 3(b).

 

(b) Payment of Stock Units upon Termination of Employment as a Result of Death
or Total Disability. Notwithstanding Section 6(a), within 60 days following a
termination of the Participant’s employment as a result of his or her death or
Total Disability, the Corporation shall deliver to the Participant a number of
Common Shares equal to the number of Stock Units subject to this Award that
became vested in accordance with Section 3(b) (including any Stock Units
credited as dividend equivalents with respect to such Stock Units).

 

(c) Payment of Stock Units Following Retirement Age or Change in Control Event.
Notwithstanding Section 6(a), if any portion of the Participant’s Stock Units
subject to this Award (and any Stock Units credited as dividend equivalents with
respect to such Stock Units) vest prior to the applicable Installment Vesting
Date as a result of Section 3(c) or 3(d), then within 30 days following each
subsequent Installment Vesting Date, the Corporation shall deliver to the
Participant a number of Common Shares equal to the number of Stock Units that
would have vested on such Installment Vesting Date (including any Stock Units
credited as dividend equivalents with respect to such Stock Units); provided,
however, that if the Participant terminates employment prior to any such
Installment Vesting Date, within 60 days following such termination of
employment (or to the extent applicable under Section 409A, in accordance with
Section 6(f)), the Corporation shall deliver to the Participant a number of
Common Shares equal to the number of Stock Units subject to this Award that have
not yet been delivered to the Participant (including any Stock Units credited as
dividend equivalents with respect to such vested Stock Units).

 

3

--------------------------------------------------------------------------------


 

(d) Termination of Stock Units Upon Payment. A Stock Unit will terminate upon
the payment of that Stock Unit in accordance with the terms hereof, and the
Participant shall have no further rights with respect to such Stock Unit.

 

(e) Form of Payment. The Corporation may deliver the Common Shares payable to
the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.

 

(f) Section 409A. Notwithstanding anything herein to the contrary, if the
Corporation reasonably determines that the payment of Stock Units as a result of
the Participant’s termination of employment is subject to
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be paid until the
earlier of (i) six months after the Participant’s “separation from service”
(within the meaning of Section 409A of the Code and Treasury Regulations
Section 1.409A-1(h) without regard to optional alternative definitions available
thereunder) and (ii) the Participant’s death.

 

7. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.  The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, (b) transfers by will or the laws of
descent and distribution, or (c) transfers pursuant to a Qualified Domestic
Relations Order if approved or ratified by the Committee.

 

8. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 5.2 of the Plan, the
Committee shall make adjustments if appropriate in the number of Stock Units
then outstanding and the number and kind of securities that may be issued in
respect of the Award.

 

9. Tax Withholding. Upon the vesting and/or distribution of Common Shares in
respect of the Stock Units, the Corporation (or the Subsidiary last employing
the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting and/or distribution, or (b) deduct from any amount payable to
the Participant the amount of any taxes which the Corporation or the Subsidiary
may be required to withhold with respect to such vesting and/or distribution. 
In any case where a tax is required to be withheld in connection with the
delivery of Common Shares under this Agreement, the Committee may, in its sole
discretion, direct the Corporation or the Subsidiary to reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value (with the “Fair Market
Value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy such withholding obligation at the minimum applicable
withholding rates.

 

4

--------------------------------------------------------------------------------


 

10. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

 

11. Plan. The Award and all rights of the Participant under this Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Participant agrees to be bound by the terms of the Plan and this
Agreement. The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan, and this Agreement. Unless otherwise expressly
provided in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Committee do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Committee so conferred by
appropriate action of the Committee under the Plan after the date hereof.

 

12. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.  The Plan
and this Agreement may be amended pursuant to Section 5.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

13. Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Shares
as a general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

 

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.

 

5

--------------------------------------------------------------------------------


 

17. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code.  This
Agreement shall be construed and interpreted consistent with that intent.

 

18. Recoupment. The Award under this Agreement and the Common Shares received by
the Participant upon the vesting of the Award, or the value, proceeds or other
benefits received by the Participant upon the sale of such Common Shares, shall
be subject to the Corporation’s Policy Regarding Recoupment of Certain
Performance-Based Compensation Payments, as it may be amended from time to time,
or as otherwise may be required by law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

AMERICAN STATES WATER COMPANY,
a California corporation

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

Print Name

 

S-1

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Unit Award
Agreement by American States Water Company, I,                              ,
the spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Unit Award Agreement and do hereby
agree to be bound by all of the terms and provisions thereof and of the Plan.

 

Dated:                      , [       ]

 

 

 

 

Signature of Spouse

 

 

 

 

 

Print Name

 

S-2

--------------------------------------------------------------------------------